DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4-7,9-12,14-15 are rejected under 35 U.S.C. 102(a2) as being anticipated by Li et al. (Pub. No. 20200112982).
- With respect to claims 1, 11, Li teaches a method of a transmitter user equipment (UE) for transmitting sidelink data, the method comprising: transmitting a radio resource allocation request message for requesting allocation of a radio resource used for sidelink data transmission (see par. 2  apparatus for requesting a resource for sidelink transmission in a wireless communication system); receiving first radio resource information used for the sidelink data transmission and second radio resource information for sidelink data retransmission (e.g. block 1605 in Fig. 16 and block 1615 in Fig. 16); transmitting the sidelink data based on the first radio resource information (e.g. block 1610 in Fig. 16); and retransmitting the sidelink data based on the second radio resource information when retransmission is triggered according to reception of hybrid automatic repeat request (HARQ) feedback information for the sidelink data (e.g. block 1620 in fig. 16, par. 236 “Thus, it is considered to support HARQ feedback for unicast and/or groupcast. Accordingly, a transmitting device transmits a sidelink data transmission to a receiving device, and then the receiving device may transmit HARQ feedback to the transmitting device. If the HARQ feedback is ACK, it may mean the receiving device receives and decodes the sidelink data transmission successfully. When the transmitting device receives the HARQ feedback as ACK, the transmitting device may transmit another new sidelink data transmission to the receiving device. If the HARQ feedback is NACK, it may mean the receiving device does not receive and decode the sidelink data transmission successfully. When the transmitting device receives the HARQ feedback as NACK, the transmitting device may retransmit the sidelink data transmission to the receiving device”).  
- With respect to claim 2, 7, 12, Li teaches wherein the first radio resource information and the second radio resource information are transmitted by being included in sidelink control information (SCI) (par. 79).  
- With respect to claims 4, 9, 14, Li teaches wherein the number of second radio resources included in the second radio resource information is set based on channel information for transmission of the sidelink data (e.g. resource pool for sidelink transmission, par. 250-251, 267).  
- With respect to claims 5, 10, 15, Li teaches wherein the channel information includes at least one of a wideband channel quality indicator (CQI) (par. 106, 318), a subband CQI, a precoding matrix indicator (PMI), a Rank Indicator (RI), or a modulation coding scheme (MCS).  
.  


Allowable Subject Matter
Claims 3, 8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471